Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20       PageID.668    Page 1 of 42


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KELSEY DAVON DANIELS, #787693,

                   Petitioner,                      Case No. 2:17-cv-13003

v.                                                  Paul D. Borman
                                                    United States District Judge
THOMAS WINN,

               Respondent.
________________________________/

                OPINION AND ORDER DENYING THE
             PETITION FOR A WRIT OF HABEAS CORPUS,
          DENYING A CERTIFICATE OF APPEALABILITY, AND
     DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.     Introduction

       This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Kelsey Davon Daniels (“Petitioner”) was convicted of first-degree felony murder,

Mich. Comp. Laws § 750.316(b)(1), armed robbery, Mich. Comp. Laws § 750.529,

felon in possession of a firearm, Mich. Comp. Laws § 750.224f, and three counts of

possession of a firearm during the commission of a felony, Mich. Comp. Laws

§ 750.227b, following a jury trial in the Oakland County Circuit Court. He was

sentenced, as a third habitual offender, Mich. Comp. Laws § 769.11, to life

imprisonment without the possibility of parole on the murder conviction, a concurrent

term of 30-60 years imprisonment on the armed robbery conviction, a concurrent term

of 4 years 9 months to 10 years imprisonment on the felon in possession conviction,
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.669    Page 2 of 42


and concurrent terms of 2 years imprisonment on the felony firearm convictions, to

be served consecutively to the other sentences, in 2014.

      In his habeas petition, Petitioner raises claims concerning the great

weight/sufficiency of the evidence, the jury instructions, the alleged suppression of

evidence, and the effectiveness of trial counsel. For the reasons set forth herein, the

Court denies the petition for a writ of habeas corpus. The Court also denies a

certificate of appealability and denies Petitioner leave to proceed in forma pauperis

on appeal.

II.   Facts and Procedural History

      Petitioner’s convictions arise from the fatal shooting of Rashone Johnson

during an attempted armed robbery at his residence in Pontiac, Michigan during the

early morning hours on April 6, 2013. The Court adopts the prosecution’s summary

of the trial testimony, as set forth on direct appeal, to the extent that it is consistent

with the record. Those facts are as follows:

      Susan Allen, a dispatcher with the Oakland County Sheriff’s Department
      (OCSD), testified that she received a 911 call on April 6, 2013 at 12:58
      a.m. The 911 tape was played for the jury. (TII, 44) The call indicated
      that someone had been shot. (TII, 45)

      Shay McNeary, a deputy with the OCSD, testified that he received a
      dispatch call at 12:59 a.m. on April 6, 2013 that there was a shooting
      victim at the corner of Central and Going in the City of Pontiac. (TII, 47)
      The shooting victim, Rashone Johnson, was lying on the ground and
      McNeary did not feel a pulse. (TII, 51) NcNeary and Deputy Haw
      performed CPR on Johnson, but there was no response and Johnson was

                                            2
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.670    Page 3 of 42


      cold to the touch. (TII, 52) EMS arrived and took Johnson to the
      hospital. Other police officers arrived and followed the blood trail. (TII,
      53) McNeary found a golf ball size of crack cocaine in a bag at the
      scene. (TII, 54-55)

      Kevin Braddock, a deputy with the OCSD, testified that he arrived at the
      scene and saw Johnson lying on the ground and unresponsive to the
      CPR. Johnson’s blood soaked pants were down and his boxers were
      visible. (TII, 62) Braddock went to the hospital and Johnson was
      pronounced dead. Braddock stayed with Johnson and his property. There
      was some blood soaked money in Johnson’s boot. (TII, 66) Braddock
      transported Johnson’s items to Rachel Grace, the crime scene
      investigator. (TII, 67) Braddock did not count the money because it was
      blood soaked. (TII, 68)

      Donald Gracey, Jr., a deputy with the OCSD, testified that he arrived at
      the intersection of Central and Going Street and observed Johnson laying
      on the ground. Johnson was a black male and his pants were down
      around his thighs and he was covered in blood. There was also a small
      bag of what appeared to be cocaine and a blood trail that led down the
      sidewalk. (TII, 71-72) Gracey followed the blood trail to a house one
      block away at 424 Irwin Street. (TII, 74-79) There was a Chevy
      Suburban in the driveway. (TII, 81) Gracey did not recall if the front
      door was locked. (TII, 100) Deputies entered the home through the open
      side door. (TII, 84-85) The television in the living room was on. Gracey
      observed a shell casing from a semi-automatic handgun in front of the
      stove and another casing was in the sink. (TII, 86-87, 94) Blood was
      found in the living room. (TII, 102-103)

      Rachel Grace, a forensic lab technician with the OCSD, was qualified by
      the court as an expert in crime scene investigation and tool mark and
      firearms identification. (TII, 106) Grace went to 424 Irwin Street and
      took photos of the scene and collected evidence. Grace collected a comb
      that was on the front walk. (TII, 111) The DNA on the comb matched
      Johnson’s DNA. (TII, 112) The main portion of blood was found to the
      side of the couch and just inside the front door. (TII, 113) No guns were
      recovered in this case so Grace could not compare the casings to any
      particular gun. (TII, 115-116) Grace concluded that the casings were
      fired from a .9 mm gun manufactured by either Ruger or Smith and

                                          3
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20       PageID.671    Page 4 of 42


      Wesson. (TII, 116) There was also a .45 automatic caliber casing found,
      indicating that two automatic revolver guns were involved. (TII,
      121-122) The two .45 caliber casings came from the same firearm. (TII,
      126-127)

      Grace received Johnson’s clothes and money in a bag. (TII, 130-131)
      There was $111.00 total. (TII, 135) There was a hole consistent with a
      fired projectile in the left pocket and another in the right pocket [of
      Johnson’s pants]. There was also a projectile hole in Johnson’s hoodie
      across the abdominal area consistent with a graze mark. (TII, 130-132)
      Grace followed the blood trail and found a silver necklace on the
      sidewalk at the west side of 410 Central. (TII, 134) A small clear bag
      with suspected drugs was also found near Johnson’s body. (TII, 136)

      On April 8, 2013, Grace processed evidence from a 2000 blue Malibu
      car related to this incident. No latent prints were recovered from the
      vehicle. (TII, 140, 146) Grace found a small amount of blood on the
      front passenger interior handle. The blood matched the DNA profile for
      Rickey Smith. (TII, 146-147)

      Nathaniel Goss, a paramedic with Starr EMS, testified that he was
      dispatched to Central and Going Street on April 6, 2013 at approximately
      1:03 a.m. There was a lot of blood on the scene and likely an artery was
      hit and the patient was bleeding out. They loaded the patient into the
      ambulance immediately. (TII, 185-188) There were no signs of life. (TII,
      191) When Goss pulled the patient’s right boot off, blood “just poured
      all out of his boot.” There was money folded inside the boot with the
      blood. (TII, 193-195)

      Ruben Ortiz-Reyes, a forensic pathologist with the Oakland County
      Medical Examiner’s Office, was qualified by the court as an expert in
      forensic pathology and pathology. (TII, 204) Ortiz-Reyes performed the
      autopsy on Johnson on April 6, 2013, at 8:00 a.m. (TII, 206) Johnson
      was 5’8”, 216 pounds, and was 29 years old. (TII, 207) There was a
      gunshot wound to the left thigh and a gunshot wound to the right thigh
      of Johnson’s legs. (TII, 211) The left gunshot wound went through the
      femoral artery and femoral vein—the biggest vessels. (TII, 217) A
      person walking with that type of injury is going to lose a lot of blood.
      Ortiz-Reyes opined that it would take only minutes to bleed out. (TII,

                                         4
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20       PageID.672    Page 5 of 42


      220) The gunshot wound on the right thigh only damaged the femoral
      artery, not the vein. (TII, 221) Ortiz-Reyes concluded that the manner of
      death was homicide caused by multiple gunshot wounds. (TII, 227)

      Allante Thompson identified Defendant in court as the person he knew
      as Kelsey Daniels. Thompson was involved in the whole situation and
      was not happy to be in court. (TIII, 6) Thompson knew Rickey Smith,
      who went by the name of “Boss,” for a long time. Thompson knew
      Charona Williams not that long. Thompson had known Defendant for
      “almost forever.” (TIII, 7) Thompson knew Ricky Larkin and had been
      to his apartment on Walton in Pontiac. (TIII, 8) Thompson drove
      Larkin’s Malibu in the early morning hours of April 6, 2013. (TIII, 9-10)
      Thompson went to Larkin’s apartment on Friday, April 5, 2013, in the
      afternoon and he was drinking and smoking marijuana. (TIII, 12-13)
      Two girls were at the apartment—Simone was with Ricky and Mayia
      was there alone. Defendant and Smith were also there. (TIII, 14-16)

      Around midnight, Smith asked Thompson to drive him in Larkin’s car
      to pick up his girlfriend because Smith did not have a driver’s license.
      (TIII, 19) Smith told Thompson to drive to the “east side” near Murphy
      Park. (TIII, 20) When they were on Irwin Street, Smith was on his phone
      and said, “I’m here.” (TIII, 25) The house they went to was at the
      intersection of Going and Irwin. (TIII, 26-27) Thompson saw Williams
      near the sidewalk of 424 Irwin. (TIII, 28-29) Williams sat in the back
      seat and Smith and Kelsey got out of the car and said they would be right
      back. Thompson did not think anything of it. (TIII, 31-32)

      Thompson heard what sounded like a car crash to him and Williams
      panicked and jumped out of the car. She went running up the sidewalk.
      (TIII, 33-34) Thompson saw a person moving towards Going Street.
      (TIII, 35) Williams, Defendant, and Smith returned to the car. Defendant
      was wearing his hoodie up and tied. (TIII, 36-38) Smith hit Williams a
      couple of times and said, “I told you.” Defendant told Smith to stop.
      Thompson asked what was going on and Defendant told him not to
      worry about it. (TIII, 39-41) Smith told Thompson to drive back to
      Larkin’s home. Smith was acting nervous, but Defendant acted normal.
      (TIII, 42) Police cars went flying past them at the corner of Martin
      Luther King and Auburn Road. (TIII, 43) Smith told Thompson to get
      off the main street, but Thompson continued straight. (TIII, 44)

                                         5
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20       PageID.673    Page 6 of 42


      Thompson stopped on Dufrain Street for Williams to see some girl
      named “Tick,” but no one answered the door. (TIII, 48) Thompson drove
      to Williams’s brother’s house and dropped off Williams and Smith.
      (TIII, 51-52)

      Thompson and Defendant returned to Larkin’s apartment. (TIII, 54) A
      guy named Tremaine Love was there. (TIII, 55-56) Thompson and
      Larkin went to the Coney Island from approximately 2:00 a.m. until 3:00
      a.m. (TIII, 57-60) Thompson, Larkin, Defendant, and Love made small
      talk at the apartment for approximately an hour and then Williams and
      Smith arrived at approximately 4:00 a.m. (TIII, 62-63) Thompson was
      smoking marijuana. (TIII, 64) Defendant showed Thompson his cell
      phone and it said, “I think that’s messed up, what happened, RIP Shone
      Rone.” To Thompson, it meant that Johnson had died. (TIII, 65)

      Defendant told Thompson that he had nothing to worry about because he
      did not know what was going on. (TIII, 67) Defendant told Thompson
      that Smith went in first through the side door and he had a .45 gun on
      him. Defendant had a .9 gun on him. There was a struggle between
      Smith and Rashone and Defendant shot one time towards Rashone’s
      stomach or chest area. (TIII, 67-69) Smith said he shot towards the
      ground and made two “pow” noises. (TIII, 71-72) Defendant said they
      went there for a “lick.” Thompson explained that “lick” is a street word
      for robbery. (TIII, 70) Defendant went there for a “band” which meant
      a thousand dollars. Williams texted Smith that Rashone had a band.
      (TIII, 71) Thompson’s mother and Rashone’s oldest brother grew up
      together. Thompson did not want his mother to know he “took somebody
      on something like this.” (TIII, 74) In the morning, Thompson took
      Williams to Tick’s house and Smith to Canterbury Street and then he
      went to class at 8:00 a.m. (TIII, 76-79)

      On Sunday, Thompson got arrested. Thompson lied and told the
      detectives that he did not know why he was there and that he had not
      seen Defendant or Smith all week. (TIII, 81-84) Thompson did not want
      to be a “snitch” and did not want his mother finding out. (TIII, 84-86)
      Thompson went to his mother’s house and shortly afterwards, the
      detectives arrived there. Larkin told the detectives that he gave the car
      keys to Thompson, Smith, and Defendant and had not seen the car in 24
      hours. Thompson denied it and the detectives left. (TIII, 88-89)

                                         6
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20                             PageID.674          Page 7 of 42


        Thompson’s mother kicked him out of the house and he went to a
        friend’s house. Thompson’s mother hired a lawyer, William Hatchett,
        and they went to speak with him. (TIII, 90-92) Thompson lied to
        Hatchett because his mother was there. (TIII, 92)

        The next day the detectives went to Thompson’s mother’s house and told
        her that they knew for a fact that Thompson was the one driving the car.
        Thompson went back to Hatchett’s by himself and told him the truth.
        (TIII, 92-93) Thompson spoke with the police on May 24, 2013, with
        Hatchett present. (TIII, 95-96) The prosecutor was present and they all
        signed an agreement. The agreement stated that Thompson’s statement
        could not be used against him in court, unless he committed perjury.
        (TIII, 97-98)

        Charona Williams identified Defendant in court as the person she knew
        as Kelsey Daniels. (TIII, 160-161) Williams dated Smith for
        approximately a year. Williams knew Rashone Johnson and had a sexual
        relationship with him also. (TIII, 161-162) Williams had been to
        Johnson’s house at 424 Irwin Street numerous times. (TIII, 163)
        Williams stated that she had an agreement with the prosecutor’s office
        that in exchange for her truthful testimony, she pled guilty and would be
        sentenced to the charge of conspiracy to commit armed robbery and the
        charges of felony murder and armed robbery would be dropped. (TIII,
        164) The charge of conspiracy to commit armed robbery carried a
        sentence of a minimum of ten and a half years in prison. (TIII, 165)

      At the time of the murder, Williams was eighteen years old and lived
      withhermotherinTroy,Michigan.(TIII,165-166)OnApril6,2013,atapproximately5:00a.m.,Wiliams’mothercalledherandtold
her the police were at the house. Williams was at Larkin’s apartment with Smith,
Defendant, Tremaine Love, Ricky Larkin, and Allante Thompson. (TIII, 166-167)
Williams told Smith that she wanted to go to her friend Tick’s house and Thompson
drove her there. (TIII, 168-169) Williams was upset and crying. Williams told Tick
that Smith killed Shone. Williams called her mother to come and get her. Williams
went right from Tick’s to the police station. (TIII, 169-170)

        On Friday, April 5, 2013, Williams was at Tick’s house and Smith’s
        mother dropped off a bag of clothes for Williams to give to Smith. (TIII,
        179-180) Williams called Smith to let him know. Williams was planning
        to spend the night at Johnson’s place. (TIII, 181) Tick drove Williams to

                                                         7
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.675    Page 8 of 42


      Ricky Larkin’s place at approximately 10:00 or 11:00 p.m. (TIII, 183)
      Williams got into an argument with Smith and returned to Tick’s house.
      (TIII, 184) Williams texted Smith at 10:14 p.m., “Bag in the parking lot.
      I’m done.” Smith went to Tick’s house looking for Williams, but Tick’s
      cousin told Smith she was not there. (TIII, 188-189) Williams texted
      Johnson that she needed to stay at his place for the night. (TIII, 189-190)
      At approximately 11:41 p.m., Johnson texted Williams that he was
      pulling up at Tick’s house. (TIII, 196)

      Johnson picked up Williams and they stopped on Wilson Street for
      Johnson to sell drugs. (TIII, 196-197) Johnson stopped at a Sunoco gas
      station to get some Halls throat lozenges and then they went to Johnson’s
      house on Irwin Street. Williams began to braid Johnson’s hair. At 12:14
      a.m. on April 6, 2013, Williams texted Smith, “I got a lick for you.”
      (TIII, 197-200) Williams explained that she was telling Smith to come
      to Johnson’s to rob him. Williams did not know why she did that. Smith
      texted Williams, “Bitch answer the phone.” (TIII, 200) Williams texted
      Smith, “Stretch this nigger he got more than a band.” Williams explained
      that her text meant to lay Johnson on the ground and take his money. A
      band was a thousand. Williams assumed that Johnson had that kind of
      money because he was a drug dealer, but did not see any money and did
      not know where Johnson kept his money. (TIII, 202-203)

      Williams texted Smith, “I’ll come outside and act like you my ride and
      they you come on in.” (TIII, 203) At 12:23 a.m., Williams texted Smith,
      “In the car with Tick and Shone. I’m going to go to Irwin, he drunk.”
      Williams explained that the text was a lie because she did not want Smith
      to know that she was alone with Johnson at his house. (TIII, 205) At
      12:28 a.m., Smith texted Williams, “Go in the crib. And see who there.
      What I’m pulling up.” Williams texted, “K I’m on my way there now,”
      still pretending that she was not at Johnson’s house. (TIII, 208) Williams
      texted her sister Shaee, “I need you to call right now and say I’m on my
      way please,” so that Johnson would think she was walking out to her
      sister. (TIII, 209-210) At 12:43 a.m. Williams texted Smith, “Hurry
      babe, please.”

      Williams walked out to the street and saw Thompson pulling up.
      Williams left the side door unlocked. Williams got in the car and
      Defendant was in the back seat and Smith was in the front passenger

                                          8
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20        PageID.676    Page 9 of 42


      seat. (TIII, 211, 214) Williams asked, “Who is that?” because Defendant
      had a hood on and she did not recognize him. Williams told Smith that
      Johnson was alone and there may be a gun under the sofa cushion. (TIII,
      215-216) Smith asked for something to cover his face and Williams gave
      him a white t-shirt. Smith and Defendant got out of the car and went
      towards the house. Williams knew that Defendant and Smith were
      armed. (TIII, 217-218)

      Not even a minute later, Williams heard gunshots. She said, “Oh shit”
      and jumped out of the car and started running away from Irwin because
      she was scared. Williams thought that Smith and Defendant were going
      to just rob Johnson and she did not want anybody to shoot him. (TIII,
      219-220) Thompson drove up and Smith was in the front seat making
      gestures and mouthing, “What the fuck?” Williams got in the car and
      Smith turned around and threw a couple of punches at Williams with a
      closed fist. Defendant told Smith to stop because he was scaring her.
      Smith stopped and turned around. (TIII, 221-222)

      They drove to Martin Luther King and Auburn and Smith told
      Thompson to take side streets. Williams saw approximately three
      sheriff’s vehicles with their sirens and lights on heading the way they
      just came from. Defendant said, “We need to get these guns out the car.”
      (TIII, 223-224) Williams told Thompson to drop her off at the
      Woodcrest Apartments because her brother, Will Terry, lived there.
      Williams and Smith went inside Terry’s apartment and Smith hid his gun
      under the seat cushion. Williams observed that the gun was black and
      big. (TIII, 225-227) Williams noticed there was blood on the white
      t-shirt she had given Smith. Williams took the shirt and threw it over the
      side of her brother’s gate where there was a Popeye restaurant. (TIII,
      227-228) Smith was jealous about Johnson and said, “If I got it in my
      mind that you was about to fuck that nigger I’ll kill you or hurt you.”
      (TIII, 228-229)

      At approximately 4:00 a.m., Terry took Williams and Smith to Larkin’s
      apartment. (TIII, 232) When they arrived, Defendant, Love, Thompson,
      and Larkin were there. Smith still had his gun. Williams called her
      mother to pick her up and her mother told her she would be there in the
      morning. (TIII, 233-234) Smith and Defendant left the room for a few
      minutes and then Smith returned. Five minutes later, Larkin came in the

                                          9
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.677     Page 10 of 42


       bedroom and put two guns in the closet on the top shelf. (TIII, 235)
       Smith’s gun was a semi-automatic. (TIII, 236) One of the two guns
       looked like the gun at Terry’s house. (TIII, 237)

       At approximately 5:19 a.m., Williams got a text from her friend Tanisha
       that said, “Rashone gone, I’m crying.” Williams was shocked. (TIII,
       237-238) Smith read the text and did nothing at all. (TIII, 239) Five
       minutes later, Williams’ mother called her to tell her the police were at
       her house. (TIII, 239) Williams told her mother that she was on the north
       side and would call her later because she was scared to talk to the police.
       (TIII, 240) Smith told Thompson that Williams wanted to leave and
       Defendant told Williams to take the battery out of her phone. Defendant
       also asked Williams if she was texting Johnson prior to this and to tell
       the police that she did not know anything. (TIII, 242-243) Thompson
       took Williams to Tick’s house and Thompson left with Smith in the car.
       (TIII, 244)

       Williams’ mother picked her up and she went to the Pontiac Police
       Department. Detectives Emmons and Miller questioned Williams. (TIII,
       245) Williams had been in police custody ever since that day. (TIII, 246)
       Williams never communicated with Thompson since the incident. (TIII,
       247) Williams gave the police several statements over three days. (TIII,
       250-251) Williams decided to cut a deal when she was charged with
       murder and the police had obtained Williams’ text messages. (TIII,
       251-252)

       Williams did not feel bad about setting Johnson up, but she did feel bad
       that he was deceased. (TIII, 253) Williams had a prior conviction for
       retail fraud third degree. (TIII, 271) Williams admitted that everything
       in her first and second statements to the police were basically lies. (TIII,
       277)

       Adam Miller, a detective with the OCSD, testified that he spoke with
       Williams on April 6, 7, and 8, 2013. After speaking with Williams on
       Sunday, April 7, Miller went to the Wingsong Apartments where Ricky
       Larkin lived because they had information about the blue Malibu that
       may be involved in the homicide. Miller located the Malibu in the
       parking lot of 1300 block of Gambrell. (TIII, 284) Miller and Emmons
       watched the car and an hour later, Thompson got in the car and left. A

                                           10
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.678     Page 11 of 42


       marked police car stopped the Malibu. An inventory search of the
       Malibu was performed and the car was sent to the impound lot. Larkin
       later consented to a search of the vehicle and a crime scene technician
       went over the car. (TIII, 285-287) No guns were ever recovered in this
       case. (TIII, 289) Larkin’s apartment was never searched because the
       police did not obtain information about possible guns at the apartment
       until months later. (TIII, 300-302) The police looked for Defendant
       everywhere and they were not able to find him until June 10, 2013. (TIII,
       310-311; TIV, 12-14) Defendant was in custody in the Wayne County
       Jail. (TIV, 17)

       Chad Emmons, a detective with the OCSD, testified that he received an
       anonymous tip regarding Charona Williams setting up the murder on
       April 6, 2013, at approximately 3:00 a.m. (TIV, 21) Emmons found out
       that Williams was dating Johnson. He went to Williams’ mother’s house
       in Troy to speak with her and Williams subsequently went to the
       substation sometime after 8:00 a.m. (TIV, 22-25)

       The People rested. (TIV, 30)

       Ricky Larkin testified that he was 22 years old and lived in his mother’s
       apartment on April 6, 2013. Larkin knew Defendant from school. (TIV,
       31-32) On the evening of April 5, 2013, Larkin was at the apartment
       with his girlfriend, Simone Brown, her cousin Jamia, Jermaine, and
       Thompson. Defendant was not there. (TIV, 33) Larkin let Thompson use
       his car because Thompson did not want to be a third wheel. Thompson
       left a little before 10:00 p.m., which was before the ladies arrived. (TIV,
       34)

       Thompson came back alone around 12:00 or 1:00 a.m. and no one other
       than Larkin was at the apartment. Larkin went with Thompson to the
       Coney Island from approximately 2:00 a.m. until 3:00 a.m. and then they
       returned to Larkin’s apartment. (TIV, 35-36) Larkin spoke with
       Detective Miller on April 8, 2013 for an hour and then he was let go.
       (TIV, 37-38)

       Larkin denied that Smith ever asked him for a ride early on Saturday
       morning, April 6, 2013. Larkin was impeached with his statement dated
       April 7, 2013 to Detective Emmons that stated, “He called me Saturday

                                           11
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.679     Page 12 of 42


       morning for a ride, but I was busy with my cousin.” Larkin stated that he
       did not recall Smith calling him. (TIV, 42-43) However, Larkin
       mentioned Smith calling him on Saturday morning at least four times in
       his statement. Larkin stated that he did not recall talking to him. (TIV,
       46-48) Larkin was sure that Smith was not at his apartment asking to use
       the car with Defendant and that he let Thompson use the car and the
       three of them left. (TIV, 49-50)

       Larkin did not recall Defendant’s mother calling to tell him about
       Johnson’s killing. (TIV, 51) However, Larkin’s statement to police on
       April 7, 2013 stated that Defendant’s mom “was the one who actually
       called me and told me about everything.” (TIV, 51-52) Larkin testified
       that his girlfriend arrived after Thompson left, but his statement to police
       said, “It was me, him and another female and he didn’t want to be sitting
       around while we was there.” (TIV, 68) Larkin could not recall if
       Williams stayed at his apartment on Thursday night. Larkin saw Smith
       and Defendant on Friday earlier in the day. (TIV, 69-70) Larkin had no
       idea how much weed he smoked that night. (TIV, 72) Larkin did not like
       talking to the police. (TIV, 73)

       The defense rested. (TIV, 79) Defendant chose not to testify. (TIV,
       81-82)

 Pros. App. Brf., pp. 1-14.

       Following his convictions and sentencing, Petitioner filed an appeal of right

 with the Michigan Court of Appeals essentially raising the same claims presented on

 habeas review. The court denied relief on those claims and affirmed his convictions

 and sentences. People v. Daniels, No. 324565, 2016 WL 1125939 (Mich. Ct. App.

 March 22, 2016). Petitioner filed an application for leave to appeal with the Michigan

 Supreme Court, which was denied in a standard order. People v. Daniels, 500 Mich.

 882, 886 N.W.2d 439 (2016).



                                           12
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20        PageID.680    Page 13 of 42


        Petitioner thereafter filed his federal habeas petition raising the following

 claims:

        I.     The great weight of the evidence was insufficient to sustain the
               verdict and the Michigan Court of Appeals’ decision affirming his
               convictions was contrary to or an unreasonable application of
               clearly established federal law.

        II.    The jury instructions were improper and deprived him of a
               fundamental right to due process and his defense counsel was
               ineffective for failing to timely object.

        III.   The prosecution violated his constitutional right to a fair trial
               when it suppressed evidence that it had a duty to disclosed and
               such violation of Brady v. Maryland, 373 U.S. 83 (1963), was not
               immaterial but substantial.

        IV.    Trial counsel was ineffective for failing to conduct a thorough
               investigation and present an adequate defense.

 Respondent filed an answer to the habeas petition contending that it should be denied

 because certain claims are procedurally defaulted and all of the claims lack merit.

 Petitioner filed a reply to that answer, as well as a subsequent amendment providing

 additional argument in support of his petition.

 III.   Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

 codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

 courts must use when considering habeas petitions brought by prisoners challenging

 their state court convictions. The AEDPA provides in relevant part:



                                           13
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.681     Page 14 of 42


           An application for a writ of habeas corpus on behalf of a person in
           custody pursuant to the judgment of a State court shall not be granted
           with respect to any claim that was adjudicated on the merits in State
           court proceedings unless the adjudication of the claim--

          (1)    resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

          (2)    resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in
                 the State court proceeding.

  28 U.S.C. § 2254(d) (1996).

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it

  ‘applies a rule that contradicts the governing law set forth in [Supreme Court cases]’

  or if it ‘confronts a set of facts that are materially indistinguishable from a decision

  of [the Supreme] Court and nevertheless arrives at a result different from [that]

  precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting

  Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). “[T]he ‘unreasonable application’

  prong of § 2254(d)(1) permits a federal habeas court to ‘grant the writ if the state

  court identifies the correct governing legal principle from [the Supreme] Court but

  unreasonably applies that principle to the facts of petitioner’s case.” Wiggins v. Smith,

  539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413). However, “[i]n order

  for a federal court find a state court’s application of [Supreme Court] precedent

  ‘unreasonable,’ the state court’s decision must have been more than incorrect or



                                            14
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.682     Page 15 of 42


  erroneous. The state court’s application must have been ‘objectively unreasonable.’”

  Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409.

  The “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court

  rulings,’ and ‘demands that state-court decisions be given the benefit of the doubt.’”

  Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7).

        “A state court’s determination that a claim lacks merit precludes federal habeas

  relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

  court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough

  v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has emphasized that

  “even a strong case for relief does not mean the state court’s contrary conclusion was

  unreasonable.” Id. at 102 (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).

  Pursuant to § 2254(d), “a habeas court must determine what arguments or theories

  supported or . . . could have supported, the state court’s decision; and then it must ask

  whether it is possible fairminded jurists could disagree that those arguments or

  theories are inconsistent with the holding in a prior decision” of the Supreme Court.

  Id. Thus, in order to obtain habeas relief in federal court, a state prisoner must show

  that the state court’s rejection of his claim “was so lacking in justification that there

  was an error well understood and comprehended in existing law beyond any

  possibility for fairminded disagreement.” Id. at 103; see also White v. Woodall, 572

  U.S. 415, 419-20 (2014). Federal judges “are required to afford state courts due

                                            15
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.683     Page 16 of 42


  respect by overturning their decisions only when there could be no reasonable dispute

  that they were wrong.” Woods v. Donald, 575 U.S. 312, 316 (2015). A habeas

  petitioner cannot prevail as long as it is within the “realm of possibility” that

  fairminded jurists could find the state court decision to be reasonable. Woods v.

  Etherton, 136 S. Ct. 1149, 1152 (2016).

           Section 2254(d)(1) limits a federal habeas court’s review to a determination

  of whether the state court’s decision comports with clearly established federal law as

  determined by the Supreme Court at the time the state court renders its decision.

  Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)

  (noting that the Supreme Court “has held on numerous occasions that it is not ‘an

  unreasonable application of’ ‘clearly established Federal law’ for a state court to

  decline to apply a specific legal rule that has not been squarely established by this

  Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 123 (2008) (per curiam));

  Lockyer v. Andrade, 538 U.S. at 71-72. Section 2254(d) “does not require a state

  court to give reasons before its decision can be deemed to have been ‘adjudicated on

  the merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not require citation

  of [Supreme Court] cases–indeed, it does not even require awareness of [Supreme

  Court] cases, so long as neither the reasoning nor the result of the state-court decision

  contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S.

  at 16.

                                            16
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.684    Page 17 of 42


        The requirements of clearly established law are to be determined solely by

  Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly

  established Federal law as determined by the Supreme Court’” and it cannot provide

  the basis for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012)

  (per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

  decisions of lower federal courts, however, may be useful in assessing the

  reasonableness of the state court’s resolution of an issue. Stewart v. Erwin, 503 F.3d

  488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

  2003) and Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002)).

        A state court’s factual determinations are presumed correct on federal habeas

  review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption

  only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th

  Cir. 1998). Moreover, habeas review is “limited to the record that was before the state

  court.” Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011).

  IV.   Analysis

        A.     Procedural Default

        As an initial matter, Respondent contends that habeas claims are barred by

  procedural default. The Court declines to address this procedural defense. It is not a

  jurisdictional bar to review of the merits. Howard v. Bouchard, 405 F.3d 459, 476

  (6th Cir. 2005). Moreover, federal courts on habeas review “are not required to

                                           17
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.685     Page 18 of 42


  address a procedural-default issue before deciding against the petitioner on the

  merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

  Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has explained the

  rationale behind such a policy: “Judicial economy might counsel giving the [other]

  question priority, for example, if it were easily resolvable against the habeas

  petitioner, whereas the procedural-bar issue involved complicated issues of state

  law.” Lambrix, 520 U.S. at 525.

        Such is the case here. The procedural issues are complex and the substantive

  claims are more readily decided on the merits. Accordingly, the Court shall proceed

  to the merits of Petitioner’s claims.

        B.     Merits

               1.     Great Weight/Insufficient Evidence Claim

        Petitioner first asserts that he is entitled to habeas relief because the verdict

  was against the great weight of the evidence and the prosecution failed to present

  sufficient evidence to support his convictions for felony murder and armed robbery.

  Respondent contends that this claim lacks merit.

        The Due Process Clause “protects the accused against conviction except upon

  proof beyond a reasonable doubt of every fact necessary to constitute the crime with

  which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). The relevant question

  is whether, after viewing the evidence in the light most favorable to the prosecution,

                                           18
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.686     Page 19 of 42


  any rational trier of fact could have found the essential elements of the crime beyond

  a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979) (internal citation

  and footnote omitted). The sufficiency of the evidence standard “must be applied

  with explicit reference to the substantive elements of the criminal offense as defined

  by state law,” Jackson, 443 U.S. at 324 n. 16, and through the framework of 28

  U.S.C. § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Thus, under

  the AEDPA, challenges to the sufficiency of the evidence must survive “two layers

  of deference to groups who might view facts differently” than a reviewing court on

  habeas review – the factfinder at trial and the state court on appellate review – as long

  as those determinations are reasonable. Brown v. Konteh, 567 F.3d 191, 205 (6th Cir.

  2009).

        Additionally, “it is the responsibility of the jury – not the court – to decide

  what conclusions should be drawn from the evidence admitted at trial.” Cavazos v.

  Smith, 565 U.S. 1, 2 (2011) (per curiam). A federal court may not re-weigh the

  evidence or re-determine the credibility of the witnesses. Marshall v. Lonberger, 459

  U.S. 422, 434 (1983); Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

  A habeas court must defer to the factfinder at trial for its assessment of the credibility

  of witnesses. Id.

        Under Michigan law, a person who commits murder during the perpetration

  of a felony is guilty of first-degree murder. Mich. Comp. Laws § 750.316(b). The

                                             19
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.687     Page 20 of 42


  elements of felony murder are: (1) the killing of a human being, (2) with the intent

  to kill, to do great bodily harm, or to create a very high risk of death or great bodily

  harm with knowledge that death or great bodily harm was the probable result [i.e.,

  malice], (3) while committing, attempting to commit, or assisting in the commission

  of any of the felonies specifically enumerated in the statute. See Matthews v.

  Abramajtys, 319 F.3d 780, 789 (6th Cir. 2003) (citing People v. Carines, 460 Mich.

  750, 759 (1999)); People v. Smith, 478 Mich. 292, 318-19 (2007). The facts and

  circumstances of the killing may give rise to an inference of malice, including

  evidence that the defendant used a deadly weapon. Carines, 460 Mich. at 759.

        Armed robbery is an enumerated felony under the statute. The elements of

  armed robbery are that the defendant: (1) in the course of committing a larceny of any

  money or other property that may be the subject of a larceny, used force or violence

  against any person who was present or assaulted or put the person in fear, and (2) in

  the course of committing the larceny, either possessed a dangerous weapon,

  possessed an article used or fashioned in a manner to lead any person present to

  reasonably believe that the article was a dangerous weapon, or represented orally or

  otherwise that he or she was in possession of a dangerous weapon. People v.

  Chambers, 277 Mich. App. 1, 7-8 (2007); Mich. Comp. Laws §§ 750.529, 750.530.

        To convict a defendant under an aiding and abetting theory, a prosecutor must

  show that: (1) the crime charged was committed by the defendant or some other

                                            20
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.688    Page 21 of 42


  person; (2) the defendant performed acts or gave encouragement that assisted the

  commission of the crime; and (3) the defendant intended the commission of the crime

  or knew that the principal intended to commit the crime at the time he or she gave aid

  and encouragement. Carines, 460 Mich. at 757-58; see also People v. Robinson, 475

  Mich. 1, 6, (2006); Mich. Comp. Laws § 767.39. An aider and abettor’s state of mind

  may be inferred from all the facts and circumstances, including a close association

  between the defendant and the principal, the defendant’s participation in the planning

  or execution of the crime, and evidence of flight after the crime. Carines, 460 Mich.

  at 757-58.

        As with any crime, the prosecution must prove beyond a reasonable doubt that

  the defendant committed the charged offenses. People v. Oliphant, 399 Mich. 472,

  489 (1976); People v. Yost, 278 Mich. App. 341, 356 (2008); People v. Kern, 6 Mich.

  App. 406, 409 (1967). Direct or circumstantial evidence and reasonable inferences

  arising from that evidence may constitute satisfactory proof of the elements of an

  offense, People v. Nowack, 462 Mich. 392, 399-400 (2000); People v. Jolly, 442

  Mich. 458, 466 (1993), including the identity of the perpetrator, Dell v. Straub, 194

  F. Supp. 2d 629, 647-48 (E.D. Mich. 2002); Kern, 6 Mich. App. at 409, and intent or

  state of mind. People v. Dumas, 454 Mich. 390, 398 (1997).

        Citing the Jackson standard and the foregoing state law principles, the

  Michigan Court of Appeals ruled that the prosecution presented sufficient evidence

                                           21
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20             PageID.689     Page 22 of 42


  to support Petitioner’s convictions for felony murder and armed robbery. The court

  explained in relevant part:

           Defendant's claim that his conviction(s) cannot stand because “nothing
           was taken,” and therefore no robbery occurred, is without merit. The
           felony murder statute specifically states that the murder need only have
           occurred during the “attempt to perpetrate” one of the enumerated
           felonies. MCL 750.316(1)(b). Moreover, under the Legislature's armed
           robbery statute, MCL 750.530, “a completed larceny is no longer
           necessary to sustain a conviction for the crime of robbery or armed
           robbery.” People v. Williams, 491 Mich. 164, 166; 814 NW2d 270
           (2012).
                                              ***
           The evidence supports the conclusion that defendant committed armed
           robbery as either a principal or an aider and abettor. Charona Williams
           testified that she texted Rickey Smith from Johnson's house and told
           Smith that she had a “lick” for him. Allante Thompson then drove Smith
           and defendant to Johnson's house. According to Williams, defendant
           had his hood tied around his head, and she gave Smith a white t-shirt to
           put over his face. She warned Smith that Johnson might have a gun
           under a cushion in the house. Both Williams and Thompson testified
           that defendant and Smith then got out of the car and entered Johnson's
           house. Not a minute later, Williams heard gunshots,1 and Smith and
           defendant came out of the house and back into the car. Later that
           morning, defendant and Smith told Thompson that they had gone into
           Johnson's house to rob him and that while there, they all got into a tussle
           and defendant fired one shot upwards toward Johnson's stomach or
           chest, and Smith fired two shots toward the ground. Thompson further
           testified that defendant told him that he used a 9–mm gun and Smith
           used a .45–caliber gun. Johnson ended up dying as a result of being shot
           multiple times.

           From this evidence, the inescapable inference is that defendant and
           Smith both entered Johnson's house to steal money from him. Defendant
           attempted to conceal his identity before entering Johnson's home and
           admitted afterward that it was intention to rob Johnson. Further,

       1
        Thompson testified that he heard what sounded like a crash.
                                              22
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.690     Page 23 of 42


        defendant admitted that he had a 9–mm gun and fired it during the
        robbery attempt. Alternatively, at a minimum, the evidence supports the
        finding that defendant aided in the commission of the attempted robbery
        with knowledge at the time that Smith intended to rob Johnson.

        Defendant also challenges the sufficiency of the evidence in support of
        his felony-murder conviction on the basis that he did not possess the
        requisite malice for felony murder. Malice may be inferred “from
        evidence that the defendant intentionally set in motion a force likely to
        cause death or great bodily harm.” Carines, 460 Mich. at 759.

        Here, there was evidence that defendant entered Johnson's home with
        a 9–mm gun and fired it at Johnson. The fact that the shot missed during
        the struggle does not negate the intent that defendant had at the time.
        The jury was still free to infer that defendant had at the time an intent
        to kill or cause great bodily harm from his use of the firearm. See id.
        (“Malice may also be inferred from the use of a deadly weapon.”).

        Alternatively, the evidence was also sufficient for a rational jury to find
        that defendant had the requisite malice to be convicted of felony murder
        under an aiding and abetting theory.
                                             ***
        . . . like before, defendant's use of a firearm could allow the jury to infer
        the requisite malice. See Carines, 460 Mich. at 759. Further, . . . [a]
        natural and probable consequence of armed robbery, the crime
        defendant either committed as a principal or aided and abetted, is death
        or great bodily harm. Thus, there was sufficient evidence that defendant
        “wantonly and willfully disregarded the likelihood that the natural
        tendency of his behavior was to cause death or great bodily harm.”

  Daniels, 2016 WL 1125939 at *1-3 (footnote in original).

        The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. As an initial matter, Petitioner

  is not entitled to habeas relief on any claim that the jury verdict was against the great

  weight of the evidence. It is well-established that habeas review is not available to

                                            23
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.691     Page 24 of 42


  correct errors of state law. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not

  the province of a federal habeas court to reexamine state-court determinations on

  state-law questions”). The federal constitution requires only that the evidence be

  sufficient to sustain the conviction under the standard established in Jackson v.

  Virginia, 443 U.S. 307 (1979). Where the evidence is sufficient as a matter of due

  process, a claim that the verdict was against the weight of the evidence presents a

  state law issue which is not cognizable on habeas review. A federal habeas court has

  no power to grant relief on the ground that a state conviction is against the great

  weight of the evidence. Cukaj v. Warren, 305 F. Supp. 2d 789, 796 (E.D. Mich.

  2004); Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Habeas relief is

  thus not warranted on such a basis.

        Similarly, to the extent that Petitioner contests the Michigan Court of Appeals’

  interpretation of state law regarding the elements of the offenses, he is not entitled

  to relief. It is well-settled that “a state court’s interpretation of state law, including

  one announced on direct appeal of the challenged conviction, binds a federal court

  sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Sanford v.

  Yukins, 288 F.3d 855, 860 (6th Cir. 2002). State courts are the final arbiters of state

  law and federal courts will not intervene in such matters. Lewis v. Jeffers, 497 U.S.

  764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987). Habeas relief

  does not lie for perceived errors of state law. Estelle, 502 U.S. at 67-68.

                                             24
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.692     Page 25 of 42


        With respect to the sufficiency of the evidence under the Jackson standard, the

  record indicates that the prosecution presented sufficient evidence to establish that

  Petitioner committed first-degree felony murder and armed robbery and that he acted

  with the requisite intent to support his convictions. The testimony of Allante

  Thompson and Charona Williams, and reasonable inferences therefrom, establish that

  Petitioner was one of the perpetrators of the crimes, either as a principle or as an aider

  and abettor, that Petitioner went to the victim’s house with his cohort, Ricky Smith,

  intending to rob the victim of money, that Petitioner and Smith were both armed with

  guns and made efforts to conceal their identities, that Petitioner fired his weapon at

  the victim and Smith also fired his weapon during the robbery attempt, and that the

  victim died from a gunshot wound that he suffered during the incident.

        Petitioner challenges the credibility determinations and inferences the jury

  drew from the testimony presented at trial. However, it is the job of the fact-finder

  at trial, not a federal habeas court, to resolve such evidentiary conflicts. Cavazos, 565

  U.S. at 7; Jackson, 443 U.S. at 326; Martin, 280 F.3d at 618; see also Walker v.

  Engle, 703 F.2d 959, 970 (6th Cir. 1983) (“A federal habeas corpus court faced with

  a record of historical facts that supports conflicting inferences must presume—even

  if it does not affirmatively appear in the record—that the trier of fact resolved any

  such conflicts in favor of the prosecution, and must defer to that resolution.”). The

  jury’s verdict was supported by the trial testimony. The evidence presented at trial,

                                             25
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.693     Page 26 of 42


  viewed in a light favorable to the prosecution, established beyond a reasonable doubt

  that Petitioner committed the crimes, either as a principle or as an aider and abettor,

  and that he acted with the requisite intent to support his convictions. More

  importantly, for purposes of federal habeas review, the Michigan Court of Appeals’

  decision to that effect was reasonable. Habeas relief is not warranted on this claim.

               2.     Jury Instruction Claim and Related Ineffective Assistance of
                      Counsel Claim

        Petitioner next asserts that he is entitled to habeas relief because the trial court

  erred in instructing the jury by failing to instruct on M. Crim. JI 2.19 (multiple

  defendants on trial together), failing to instruct on M. Crim. JI 8.5 (mere presence),

  and failing to instruct on the lesser offense of voluntary manslaughter. Petitioner

  relatedly asserts that trial counsel was ineffective for failing to object to the jury

  instructions at trial. Respondent contends that the jury instruction claim is

  waived/procedurally defaulted and that the claims lack merit.

        In order for habeas relief to be warranted on the basis of incorrect jury

  instructions, a petitioner must show more than the instructions are undesirable,

  erroneous or universally condemned. Rather, taken as a whole, they must be so infirm

  that they rendered the entire trial fundamentally unfair. Estelle, 502 U.S. at 72;

  Henderson v. Kibbe, 431 U.S. 145, 154 (1977). If an instruction is ambiguous and not

  necessarily erroneous, it violates the Constitution only if there is a reasonable



                                            26
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.694     Page 27 of 42


  likelihood that the jury applied the instruction improperly. Binder v. Stegall, 198 F.3d

  177, 179 (6th Cir. 1999). A jury instruction is not to be judged in artificial isolation,

  but must be considered in the context of the instructions as a whole and the trial

  record. Jones v. United States, 527 U.S. 373, 391 (1999); Grant v. Rivers, 920 F.

  Supp. 769, 784 (E.D. Mich. 1996). The failure to give an instruction that is supported

  by the evidence does not automatically justify habeas relief – the failure to instruct

  must have rendered the trial fundamentally unfair. Henderson, 431 U.S. at 155 (“An

  omission, or an incomplete instruction, is less likely to be prejudicial than a

  misstatement of the law.”). State law instructional errors rarely form the basis for

  federal habeas relief. Estelle, 502 U.S. at 71-72.

        The Michigan Court of Appeals ruled that Petitioner waived any review of the

  jury instructions because defense counsel expressed satisfaction with the instructions

  as given. The court nonetheless further ruled that the claims of instructional error

  lacked merit because the instructions were not warranted based upon the evidence

  presented at trial. The court explained:

        Defendant avers that the court erred because it failed to provide the
        instruction provided in M. Crim. JI 2.19. This instruction provides that
        when there are multiple defendants “on trial together,” the jury is to
        consider each of them separately and is to decide the case based on the
        evidence and the law that applies to each defendant. However, while
        there were other individuals who pleaded guilty related to the murder of
        Johnson, defendant was the sole defendant on trial. Thus, it would have
        been nonsensical and improper for the court to provide this instruction.



                                             27
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.695    Page 28 of 42


        Defendant also claims that the jury should have been instructed on M.
        Crim. JI 8.5, which provides that mere presence, even with knowledge
        that an offense is about to be committed, is insufficient to make that
        person liable on an aiding and abetting theory. But in order to give a
        particular instruction to the jury, there must be evidence to support it.
        People v. Canales, 243 Mich App 571, 574; 624 NW2d 439 (2000);
        People v. Johnson, 171 Mich App 801, 804; 430 NW2d 828 (1988).
        Here, the evidence shows that defendant was more than just a mere
        bystander. Instead, the evidence demonstrates that he wielded a gun,
        attempted to conceal his face with a hood, entered Johnson's home with
        Smith, and fired his gun toward Johnson. As a result, the evidence did
        not support providing M. Crim. JI 8.5 to the jury.

        Defendant alleges that the jury should have been instructed on the lesser
        offense of voluntary manslaughter. “Voluntary manslaughter is an
        intentional killing committed under the influence of passion or hot
        blood produced by adequate provocation and before a reasonable time
        has passed for the blood to cool.” People v. Hess, 214 Mich App 33, 38;
        543 NW2d 332 (1995). However, there was no evidence presented that
        purported to show that defendant was, at the time of the killing, acting
        “under the influence of passion or hot blood produced by adequate
        provocation.” Rather, the evidence established that this was a planned
        robbery attempt. Thus, the jury was not entitled to be instructed on
        voluntary manslaughter. See Canales, 243 Mich App at 574; Johnson,
        171 Mich App at 804.

  Daniels, 2016 WL 1125939 at *3-4.

        The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. The instruction on multiple

  defendants was not warranted because it only applies to multiple defendants tried

  together in one trial. In this case, the other defendants, Smith and Williams, pleaded

  guilty, and Petitioner was tried alone. The instruction on mere presence was not

  warranted because, as discussed supra, there was ample evidence that Petitioner was

                                           28
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.696     Page 29 of 42


  an active participant in the crime, not merely present when it occurred. The

  instruction on voluntary manslaughter was not warranted because the evidence

  indicated that the fatal shooting occurred during a planned robbery attempt, not in

  response to adequate provocation and in the heat of passion. Petitioner fails to show

  that a state law error occurred, let alone one of constitutional dimension, as to this

  issue. The jury instructions, as given, adequately informed the jurors of the elements

  of the crimes, the burden of proof, and the proper consideration of the evidence. The

  omission of the aforementioned instructions did not render the trial fundamentally

  unfair. Habeas relief is not warranted on this claim.

        Petitioner relatedly asserts that trial counsel was ineffective for failing to object

  to the jury instructions at trial. The Sixth Amendment to the United States

  Constitution guarantees a criminal defendant the right to the effective assistance of

  counsel. In Strickland v. Washington, 466 U.S. 668 (1984), the United States

  Supreme Court set forth a two-prong test for determining whether a habeas petitioner

  has received ineffective assistance of counsel. First, a petitioner must prove that

  counsel’s performance was deficient. This requires a showing that counsel made

  errors so serious that he or she was not functioning as counsel as guaranteed by the

  Sixth Amendment. Strickland, 466 U.S. at 687. Second, the petitioner must establish

  that counsel’s deficient performance prejudiced the defense. Counsel’s errors must

  have been so serious that they deprived the petitioner of a fair trial or appeal. Id.

                                             29
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.697    Page 30 of 42


        To satisfy the performance prong, a petitioner must identify acts that were

  “outside the wide range of professionally competent assistance.” Id. at 690. The

  reviewing court’s scrutiny of counsel’s performance is highly deferential. Id. at 689.

  There is a strong presumption that trial counsel rendered adequate assistance and

  made all significant decisions in the exercise of reasonable professional judgment.

  Id. at 690. The petitioner bears the burden of overcoming the presumption that the

  challenged actions were sound trial strategy.

        As to the prejudice prong, a petitioner must show that “there is a reasonable

  probability that, but for counsel’s unprofessional errors, the result of the proceeding

  would have been different.” Id. at 694. A reasonable probability is one that is

  sufficient to undermine confidence in the outcome of the proceeding. Id. On balance,

  “[t]he benchmark for judging any claim of ineffectiveness must be whether counsel’s

  conduct so undermined the proper functioning of the adversarial process that the

  [proceeding] cannot be relied on as having produced a just result.” Id. at 686.

        The Supreme Court has confirmed that a federal court’s consideration of

  ineffective assistance of counsel claims arising from state criminal proceedings is

  quite limited on habeas review due to the deference accorded trial attorneys and state

  appellate courts reviewing their performance. “The standards created by Strickland

  and § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem,

  review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations

                                           30
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.698    Page 31 of 42


  omitted). “When § 2254(d) applies, the question is not whether counsel’s actions

  were reasonable. The question is whether there is any reasonable argument that

  counsel satisfied Strickland’s deferential standard.” Id.

           Given the Michigan Court of Appeals’ decision and this Court’s decision that

  the jury instructions were appropriate under state law and did not render the trial

  fundamentally unfair, Petitioner cannot establish that trial counsel erred and/or that

  he was prejudiced by counsel’s conduct.2 Counsel cannot be deemed ineffective for

  failing to make a futile or meritless objection. See Coley v. Bagley, 706 F.3d 741, 752

  (6th Cir. 2014) (“Omitting meritless arguments is neither professionally unreasonable

  nor prejudicial.”); United States v. Steverson, 230 F.3d 221, 225 (6th Cir. 2000).

  Habeas relief is not warranted on this claim.

                 3.    Non-Disclosure of Evidence Claim

           Petitioner also asserts that he is entitled to habeas relief because the

  prosecution failed to disclose evidence – police reports containing statements from

  Samone Brown, Jamya Abrams, and Danny Wallace (and his son) – in violation of

  his constitutional rights. Respondent contends that this claim is procedurally

  defaulted and that it lacks merit.

           The United States Supreme Court has made clear that prosecutors must “refrain



       2
       Petitioner did not raise this particular claim of ineffective assistance of
 counsel in the state courts. Accordingly, the Court’s review of this issue is de novo.
                                            31
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.699     Page 32 of 42


  from improper methods calculated to produce a wrongful conviction.” Berger v.

  United States, 295 U.S. 78, 88 (1935). A prosecutor’s failure to disclose evidence

  favorable to the defense constitutes a denial of due process “where the evidence is

  material either to guilt or to punishment, irrespective of the good faith or bad faith of

  the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). To find a Brady

  violation, not only must the evidence be suppressed, it must be material and favorable

  to the defense. Elmore v. Foltz, 768 F.2d 773, 777 (6th Cir. 1985). Favorable

  evidence is material “if there is a reasonable probability that, had the evidence been

  disclosed to the defense, the result of the proceeding would have been different.”

  United States v. Bagley, 473 U.S. 667, 682 (1985); see also Kyles v. Whitley, 514

  U.S. 419, 432–36 (1995). Material evidence is that which is “so clearly supportive

  of a claim of innocence that it gives the prosecution notice of a duty to produce.”

  United States v. Clark, 988 F.2d 1459, 1467 (6th Cir. 1993). The duty to disclose

  favorable evidence includes the duty to disclose impeachment evidence. Bagley, 473

  U.S. at 682; Giglio v. United States, 405 U.S. 150, 154-55 (1972).

        The Brady rule only applies to “the discovery, after trial, of information which

  had been known to the prosecution but unknown to the defense.” United States v.

  Agurs, 427 U.S. 97, 103 (1976). A Brady violation does not occur if the defendant

  knew or should have known the essential facts or if the evidence is available from

  another source. Spirko v. Mitchell, 368 F.3d 603, 611 (6th Cir. 2004); Coe v. Bell,

                                            32
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.700    Page 33 of 42


  161 F.3d 320, 344 (6th Cir. 1998). A Brady violation does not occur if previously

  undisclosed evidence is disclosed during trial unless the defendant is prejudiced by

  its prior non-disclosure. United States v. Word, 806 F.2d 658, 665 (6th Cir. 1986).

        Thus, in order to establish a Brady violation, a petitioner must show that: (1)

  evidence was suppressed by the prosecution in that it was not known to the petitioner

  and not available from another source; (2) the evidence was favorable or exculpatory;

  and (3) the evidence was material to the question of guilt. Carter v. Bell, 218 F.3d

  581, 601 (6th Cir. 2000). The petitioner bears the burden of establishing a Brady

  violation. Id.

        The Michigan Court of Appeals denied relief on this claim ruling that

  Petitioner failed to establish a Brady violation. The court explained in relevant part:

        Defendant asserts that the witness statements from three witnesses
        (Samone Brown, Jamya Abrams, and Danny Wallace) are implicated in
        this claim. However, notably, defendant never alleges that the
        prosecutor failed to disclose the statements from Brown and Abrams.
        Instead, defendant cursorily avers that the statements from them
        “directly contradict the testimony” of other witnesses because “they
        refute the assertions of his presence at Ricky Larkin's apartment.” Thus,
        without any evidence that the prosecutor had possession of these
        statements and did not turn them over to defendant, defendant cannot
        establish plain error. Moreover, the statements did not materially help
        defendant. The statements merely provide that, according to these
        witnesses, defendant was not at Larkin's apartment between 10:00 p.m.
        and midnight on April 5, 2013. While there was some other testimony
        that defendant was at Larkin's apartment on April 5, the record
        demonstrates that the shooting happened after midnight, and defendant's
        admissions that took place at Larkin's apartment happened around 4:00
        a.m. the following day. Consequently, had the evidence been disclosed,

                                           33
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.701     Page 34 of 42


           there is not a reasonable probability of a different outcome, and
           therefore defendant is not entitled to relief.3

           The witness statement of Wallace also was not helpful to defendant.
           While defendant does allege that this statement was not provided by the
           prosecution, there is nothing in the record to support this assertion.4
           Additionally, the materiality of the statement is dubious. In the
           statement, Wallace says that on the night of the shooting, he heard a
           knock on his front door, and after opening it, saw the victim Johnson,
           who said “I've been shot.” Defendant asserts that this is exculpatory
           because Johnson did not provide any names of the shooters or
           alternatively claim that he was shot during a robbery. Defendant's
           position is devoid of any merit or logic on its face. Obviously, someone
           shot Johnson. The fact that he did not describe the circumstances of the
           shooting during his final breaths to his neighbor is no reason to think
           that defendant or anyone else did not perform the crime. Hence, the
           evidence did not have any exculpatory value, and any Brady claim
           necessarily fails.

  Daniels, 2016 WL 1125939 at *4-5 (footnotes in original).

           The state court’s denial of relief is neither contrary to Supreme Court precedent

  nor an unreasonable application of federal law or the facts. First, Petitioner fails to

  allege facts showing that the police statements containing these three witnesses’

  statements were actually suppressed by the prosecution and not given to defense


       3
        Indeed, the jury was presented with this information. Larkin testified that,
 while Brown and Abrams were present, defendant was not at the apartment on the
 evening of April 5.
       4
        Notably, defendant provided copies of the police reports that contained the
 statements by Brown, Abrams, and Wallace. Defendant does not explain how he
 came into possession of them if the prosecutor did not initially provide these
 statements. Indeed, the prosecution provided a proof of service that indicates that it
 provided discovery materials to defendant, which included “police narrative
 reports.”
                                              34
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.702     Page 35 of 42


  counsel. To be sure, Brown’s and Abrams’ statements are part of a report that

  includes Charona Williams’ statement and the prosecution’s proof of service

  indicates that they turned over police narrative reports. Petitioner does not indicate

  when or how he obtained the police reports containing the statements if not from the

  prosecution at the time of trial. Conclusory allegations, without evidentiary support,

  are insufficient to justify habeas relief. Cross v. Stovall, 238 F. App’x 32, 39-40 (6th

  Cir. June 14, 2007); Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998); see also

  Washington v. Renico, 455 F.3d 722, 733 (6th Cir. 2006) (bald assertions and

  conclusory allegations do not provide sufficient basis for an evidentiary hearing in

  habeas proceedings).

        Second, none of the statements exonerate Petitioner or are particularly

  favorable to the defense. While Brown and Abrams both stated that they were at

  Ricky Larkin’s residence between 10:00 p.m. and midnight on April 5, 2013 and did

  not mention Petitioner being present, they were not at Larkin’s residence during the

  early morning hours on April 6, 2013, they did not witness the crime, and they were

  not at Larkin’s residence after the crime occurred. While Wallace (and his son)

  reported that the victim came to the door and said that he had been shot, Wallace

  offered no other information about the crime. The fact that the victim did not

  elaborate on the circumstances of the shooting was not exculpatory, favorable to the

  defense, nor otherwise material to the case.

                                            35
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20             PageID.703     Page 36 of 42


         Third, Petitioner fails to show that there is a reasonable probability that the

  statements would have affected the outcome at trial. The testimony from Thompson

  and Williams provided substantial evidence of Petitioner’s guilt and the allegedly

  undisclosed reports did not concern the circumstances of the crime, exculpate

  Petitioner, nor provide an new avenue of defense (other than possibly impeaching

  when Petitioner was at Larkin’s residence). Petitioner fails to establish a violation of

  his constitutional rights or, more aptly, that the Michigan Court of Appeals’ decision

  was unreasonable. Habeas relief is not warranted on this claim.

                4.       Ineffective Assistance of Counsel Claim

         Lastly, Petitioner asserts that he is entitled to habeas relief because trial

  counsel was ineffective for failing to investigate his case and present an adequate

  defense at trial. In particular, he asserts that counsel should have called his mother

  to testify at trial and should have interviewed and presented Ricky Smith to testify

  at trial. Respondent contends that this claim is partially procedurally defaulted and

  that it lacks merit.

         As previously discussed, the Sixth Amendment guarantees a criminal

  defendant the right to the effective assistance of counsel at trial. To establish that trial

  counsel was ineffective, a habeas petitioner must prove that counsel’s performance

  was deficient and that counsel’s deficient performance prejudiced the defense.

  Strickland, 466 U.S. at 687. A reviewing court’s scrutiny of counsel’s performance

                                              36
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20           PageID.704     Page 37 of 42


  is highly deferential and there is a strong presumption that trial counsel exercised

  reasonable professional judgment. Id. at 689-90; see also Harrington, 562 U.S. at

  105. A habeas petitioner is only entitled to relief if he or she can show that “there is

  a reasonable probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Strickland, 466 U.S. at 694.

        As to the duty to investigate, it is well-settled that defense counsel must

  conduct a reasonable investigation into the facts of a defendant’s case, or make a

  reasonable determination that such investigation is unnecessary. Wiggins, 539 U.S.

  at 522-23; Strickland, 466 U.S. at 691; Stewart v Wolfenbarger, 468 F.3d 338, 356

  (6th Cir. 2007). The duty to investigate “includes the obligation to investigate all

  witnesses who may have information concerning . . . guilt or innocence.” Towns v.

  Smith, 395 F.3d 251, 258 (6th Cir. 2005). That being said, decisions as to what

  evidence to present and whether to call certain witnesses are presumed to be matters

  of trial strategy. When making strategic decisions, counsel’s conduct must be

  reasonable. Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000); see also Wiggins, 539

  U.S. at 522-23. The failure to call witnesses or present other evidence constitutes

  ineffective assistance of counsel only when it deprives a defendant of a substantial

  defense. Chegwidden v. Kapture, 92 F. App’x 309, 311 (6th Cir. Mar. 18, 2004);

  Hutchison v. Bell, 303 F.3d 720, 749 (6th Cir. 2002).

        The Michigan Court of Appeals denied relief on this claim finding that

                                            37
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20         PageID.705     Page 38 of 42


  Petitioner failed to establish that counsel was ineffective under the Strickland

  standard. The court explained in relevant part:

        Defendant claims that counsel's performance was constitutionally
        deficient because he failed to investigate and call defendant's mother as
        a witness, who supposedly would attest that defendant was with her
        until at least 10:30 p.m. on April 5, 2013. But who to call as a witness
        is a matter of trial strategy, which we will not second guess. People v.
        Davis, 250 Mich App 357, 368; 649 NW2d 94 (2002). At the outset,
        with no evidentiary hearing, there is nothing on the record that indicates
        how defendant's mother would have testified at trial. Accordingly, his
        claim of ineffective assistance fails for the failure to establish the
        necessary factual predicate. People v. Hoag, 460 Mich 1, 6; 594 NW2d
        57 (1999). Moreover, as noted above, the murder did not occur until
        after midnight, so even if the jury was presented with the “fact” that
        defendant was with his mother until 10:30 p.m., there was not a
        reasonable probability that there would have been a different outcome,
        given defendant's admissions and the damning testimony from
        Thompson and Williams.

        Defendant also claims that his trial counsel was constitutionally
        deficient by not interviewing Smith. However, there is nothing on the
        record to indicate that counsel did not attempt to interview Smith.
        Furthermore, in Smith's affidavit that defendant produced on appeal,
        Smith simply avers that defendant was not with Smith at any time on
        April 5, 2013. Again, the crimes with which defendant was convicted
        occurred on April 6, 2013. Smith, who pleaded guilty to his role in the
        murder, omitted any reference in his affidavit to being with defendant
        on April 6, which was the critical time period, and the jury surely would
        have viewed this as a glaring omission. In brief, if counsel had produced
        Smith for trial and Smith only testified, consistent with his affidavit,
        then there would not have been a reasonable probability that the jury's
        verdict would have been different. Thus, any claims of ineffective
        counsel based on the failure to investigate and/or call Smith as a witness
        necessarily fails.

        Defendant also argues that his trial counsel was ineffective because he
        failed to present an adequate defense. Defendant states that counsel

                                           38
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.706    Page 39 of 42


        failed to challenge the prosecutor's case by failing “to attack [the]
        necessary elements of the offenses charged” and failing to assert that
        defendant was not present at the crime. To the extent that this claim is
        based on counsel's failure to produce Brown, Abrams, Wallace, and
        Smith as witnesses, the claim fails for the reasons provided previously.
        Additionally, to the extent that the claim is based on counsel's general
        failure “to attack [the] necessary elements of the offenses,” defendant
        provides no further argument on what counsel either did inappropriately
        or should have done. Accordingly, the issue is abandoned. . . .

  Daniels, 2016 WL 1125939 at *5-6.

        The state court’s decision is neither contrary to Supreme Court precedent nor

  an unreasonable application of federal law or the facts. In this case, the record

  indicates that trial counsel sufficiently investigated potential witnesses and made

  strategic decisions about which witnesses to present at trial. While Petitioner

  contends that counsel should have called his mother as a witness and that she would

  have testified that he was at home with her until 10:30 p.m. on the April 5, 2013, he

  fails to present an affidavit from her or other evidence to support this assertion. As

  noted, conclusory allegations are insufficient to warrant federal habeas relief. Cross,

  238 F. App’x at 39-40; Workman, 178 F.3d at 771; see also Washington, 455 F.3d

  at 733.

        Additionally, counsel may have reasonably decided not to call Petitioner’s

  mother as a witness due to credibility concerns, see, e.g., Stadler v. Berghuis, 483 F.

  App’x 173, 176-77 (6th Cir. June 5, 2012) (counsel’s decision not to pursue an alibi

  defense was reasonable given concerns about family members’ credibility), and the

                                           39
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20            PageID.707     Page 40 of 42


  fact that her testimony would not have provided Petitioner with an alibi given that the

  crime occurred during the early morning hours on April 6, 2013. The fact that

  counsel’s strategy was unsuccessful does not mean that counsel was ineffective. See

  Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir. 2002) (an ineffective assistance of

  counsel claim “cannot survive so long as the decisions of a defendant's trial counsel

  were reasonable, even if mistaken”).

        With respect to Ricky Smith, the record is unclear whether trial counsel

  attempted to interview him or was otherwise aware of his possible testimony as set

  forth in his affidavit. If counsel was aware of such potential testimony, he may have

  reasonably decided not to call Smith as a witness because Smith states that he was not

  with Petitioner on April 5, 2013, but does not discuss April 6, 2013 – when the crime

  occurred – in his affidavit. Similarly, if counsel was unaware of such potential

  testimony because he failed to interview Smith, Petitioner cannot establish that he

  was prejudiced by counsel’s conduct given that Smith’s affidavit only concerns April

  5, 2013 and not April 6, 2013. Smith also does not indicate in his affidavit that he

  would have been willing to testify on Petitioner’s behalf at the time of trial. Petitioner

  was not deprived of a substantial defense based upon counsel’s conduct in not

  producing these potential witnesses.

        Petitioner also alleges that trial counsel failed to sufficiently contest the

  elements of the offenses and to argue that he was not present at the crime and was

                                             40
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20          PageID.708     Page 41 of 42


  actually innocent. Such a claim is belied by the record. The record indicates that trial

  counsel challenged the prosecution’s case, presented a defense witness, and made

  reasonable arguments in support of the defense case. Petitioner’s assertions to the

  contrary are speculative and conclusory. He offers no specific factual or legal

  arguments that would have been beneficial to his defense. As noted, conclusory

  allegations are insufficient to warrant federal habeas relief. Cross, 238 F. App’x at

  39-40; Workman, 178 F.3d at 771; see also Washington, 455 F.3d at 733. Petitioner

  fails to establish that trial counsel was ineffective under the Strickland standard.

  Habeas relief is not warranted on this claim.

  V.    Conclusion

        For the reasons stated, the Court concludes that Petitioner’s habeas claims lack

  merit and that he is not entitled to relief. Accordingly, the Court DENIES and

  DISMISSES WITH PREJUDICE the petition for a writ of habeas corpus.

        Before Petitioner may appeal the Court’s decision, a certificate of appealability

  must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

  appealability may issue “only if the applicant has made a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief

  on the merits, the substantial showing threshold is met if the petitioner demonstrates

  that reasonable jurists would find the court’s assessment of the claim debatable or

  wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner satisfies this

                                            41
Case 2:17-cv-13003-PDB-EAS ECF No. 12 filed 06/08/20        PageID.709    Page 42 of 42


  standard by demonstrating that . . . jurists could conclude the issues presented are

  adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

  U.S. 322, 327 (2003). Having conducted the requisite review, the Court concludes

  that Petitioner fails to make a substantial showing of the denial of a constitutional

  right as to his habeas claims. Accordingly, the Court DENIES a certificate of

  appealability.

        Lastly, the Court concludes that an appeal from the Court’s decision cannot be

  taken in good faith. See Fed. R. App. P. 24(a). Accordingly, the Court DENIES

  Petitioner leave to proceed in forma pauperis on appeal. This case is CLOSED.

  IT IS SO ORDERED.




  Dated: June 8, 2020                           s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                          42
